Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Correction / Clarification of Final Office action mailed 7/14/21:  The beginning of the first substantive paragraph at page 2 should have stated, “Claims 139 – 140 are …”.  The examiner appreciates applicant’s having brought this error to light and regrets the error.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152